Hill, C. J.
1. The judgment overruling a plea of former jeopardy should be excepted to in the final bill of exceptions, or in exceptions pendente lite properly allowed and filed. Sueli'a judgment does not constitute a ground for a new trial, and should not be incorporated in the motion for a new trial.'
2. A former conviction of being drunk and disorderly on a public highway -would not bar a prosecution for firing off a pistol on a public highway-on the Sabbath day. This is true although the defendant -may have been convicted of being drunk and disorderly on the highway when he fired off the pistol. The offenses are separate and distinct. The evidence necessary to convict of the first offense would' not be sufficient to convict of the second. Blair v. State, 81 Ga. 629 (7 S. E. 855).
3. The evidence supports the verdict, and no error appears.

Judgment affirmed.